Citation Nr: 1143151	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO. 09-24 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as confirmed and continued in June 2008. The 10 percent initial rating for bilateral hearing loss was continued in the June 2008 RO rating decision after the receipt of new and material evidence within the one-year appeal period after the August 2007 decision. See 38 C.F.R. § 3.156(b). This new and material evidence included a July 2007 VA examination report that reflected worsening hearing, as contended by the Veteran.

The Veteran provided testimony at a March 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

This case was the subject of a Board decision and remand dated in May 2011. 

The Appeals Management Center in Washington, D.C., (AMC) considered a misfiled document, a Social Security Administration (SSA) decision from another claimant, in adjudication of the Veteran's claim. Although the SSA decision from another claimant was listed in the AMC's September 2011 supplemental statement of the case as evidence, it was not discussed in the reasons and bases section of the September 2011 supplemental statement of the case and was not a material factor in the AMC's adjudication of the claim addressed in this Board decision. The Board has forwarded the misfiled document to the appropriate VA Regional Office for inclusion in the proper claimant's claims file.

In August 2011, the AMC received a notice of disagreement with the initial rating assigned for residuals of bilateral ruptured eardrums, diagnosed as chronic Eustachian tube dysfunction. The AMC did not issue a statement of the case. The Board must therefore remand the issue for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

The issue of an initial rating for residuals of bilateral ruptured eardrums, diagnosed as chronic Eustachian tube dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence most favorable to the Veteran indicates Level VII hearing in the right ear and Level VI hearing in the left ear for the period from February 27, 2007, to July 25, 2011; these are the audiological findings of greatest probative weight for this period.

2. The evidence most favorable to the Veteran indicates Level VIII hearing in both ears for the period from July 26, 2011, forward; these are the audiological findings of greatest probative weight for this period. 


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating of 30 percent, but no more, for the period from February 27, 2007, to July 25, 2011, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).

2. The criteria for an initial disability rating of 50 percent, but no more, for the period from July 26, 2011, forward, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board awards higher initial ratings for service-connected bilateral hearing loss disability based on mechanical application of the most favorable audiological test results at VA treatment and examinations. A 30 percent rating is awarded from February 27, 2007, to July 25, 2011, and a 50 percent rating is awarded from July 26, 2011, forward. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA notice was provided to the Veteran in March 2007 and his claim for service connection for bilateral hearing loss was granted in August 2007. He appeals the initial rating of 10 percent, seeking a higher disability rating. In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). Thus, no further VCAA notice is required and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

With respect to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examination reports of record, including recent findings of worsening at a VA examination in July 2011, contain all information and findings necessary to adjudicated the Veteran's claim under the applicable rating criteria. 

The July 2011 VA examination report is in substantial compliance with the directives of the Board's May 2011 remand instructions, as it is adequate to reflect the extent of recent of worsening and for rating under the applicable rating criteria. Additionally, the RO/AMC sought and obtained relevant additional records of treatment as requested in the Board's May 2011 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (substantial compliance with Board's remand instructions required). 


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings. Id.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests, together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second. To evaluate the degree of disability for bilateral service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness. 38 C.F.R. §§ 4.85, 4.86; tables VI, VIa and VII.

Examinations are conducted using the controlled speech discrimination tests (Maryland CNC), together with the results of the pure tone audiometry test. The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test. The vertical columns in table VI represent nine categories of decibel loss based upon the pure tone audiometry test. The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss; thus, for example, with a percent of discrimination of 70 and average pure tone decibel loss of 64, the numeric designation is V for one ear. The same procedure will be followed for the other ear. The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. In the latter instance, that numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86(a) and (b) (exceptional patterns of hearing impairment).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). However, consideration of the effect on the Veteran's daily activities and occupational functioning is also required, particularly in the context of whether extraschedular consideration is warranted. Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran's speech discrimination scores have been highly variable over time. There are indications by clinicians that due to service-connected disability the Veteran's ears are sensitive and reactive to changes in air pressure. In affording the benefit of the doubt to the Veteran, and noting that there is an organic basis for the Veteran's variations in hearing acuity, the Board will afford the greatest probative weight to the speech discrimination scores and pure tone threshold measurements that are most favorable to the Veteran.

At private treatment in November 1993 speech discrimination scores were 88 percent in the right era and 80 percent in the left ear. At private treatment in September 2003 speech discrimination scores were 64 percent in the right era and 86 percent in the left ear.

At a VA examination in May 2006 speech discrimination scores were 80 percent in the right ear and 80 percent in the left ear. Four-frequency pure tone averages were 61.25 decibels in the right ear and 60 decibels in the left ear. 

At a VA examination in July 2007 speech discrimination scores were 84 percent in the right ear and 88 percent in the left ear. Four-frequency pure-tone thresholds averages were slightly lower than in May 2006, 60 decibels in the right ear and 57.5 decibels in the left ear. 

At VA treatment in September 2008 speech discrimination scores were 52 percent in the right ear and 60 percent in the left ear. Four-frequency pure tone averages were 65 decibels in the right ear and 61.25 decibels in the left ear,

At VA treatment in September 2010 speech discrimination scores were 68 percent in the right ear and 60 percent in the left ear. The treating clinician noted that upon testing, the Veteran's ears were very sensitive to pressure changes, such that audiological testing of the right tympanic membrane caused the Veteran to flinch and complain, and that testing of the left tympanic membrane was not conducted because the left ear was even more sensitive.

Also at VA treatment in September 2010 the Veteran was noted to have "gurgling" in his ears. A VA treating physician opined that this was due to chronic Eustachian tube disease that is related to barotrauma to the ears that occurred with rapid ascent and descent during military service - the Veteran was an airplane pilot.

As a result of the variability of the hearing acuity, the Board will use the two most favorable sets of audiological examination results in assigning staged schedular  ratings in the matter. This is intended to afford all reasonable doubt in favor of the Veteran's claim, particularly in light of the demonstrated and service-related variability in the Veteran's hearing acuity. See 38 C.F.R. § 3.102.

At a VA examination in July 2011, pure tone thresholds in the right ear were 55 decibels at 1000 hertz, 70 decibels at 2000 hertz, 70 decibels at 3000 hertz, and 80 decibels at 4000 hertz. Pure tone thresholds in the left ear were 50 decibels at 1000 hertz, 65 decibels at 2000 hertz, 65 decibels at 3000 hertz, and 75 decibels at 4000 hertz. Pure tone averages of the 1000, 2000, 3000, and 4000 hertz thresholds were 68.75 decibels in the right ear and 63.75 decibels in the left ear. Speech recognition scores were 52 percent in the right ear and 44 percent in the left ear. 

The AMC mis-read the July 2011 VA examination report as indicating speech discrimination scores of 94 percent. See September 2011 supplemental statement of the case, page 6. 

The July 2011 VA audiological examination results constitute level VIII hearing in the right ear and level VIII hearing in the left ear. The right ear would be rated only at Level V if only audiometry scores were used and Table VIa applied based on the exceptional pattern of hearing impairment, i.e., pure tone thresholds of 55 db or greater at all four frequencies. Thus, the levels afforded by Table VI will be applied for both ears. See 38 C.F.R. § 4.86.

Level VIII hearing in both ears results in a schedular rating of 50 percent for bilateral hearing loss disability, effective from the July 26, 2011, date of the VA examination. At no time prior to the date of the July 26, 2011, VA examination are the criteria for a rating of 30 percent or higher met or approximated, and at no time from July 26, 2011, forward are the criteria for a 70 percent rating met or approximated.

Prior to the July 26, 2011, VA examination, the most favorable audiological examination results are those of treatment in September 2008, as a direct result of the lowest-to-date speech discrimination scores ascertained at that treatment session. The findings at the examination were four-frequency pure tone averages of 65 percent in the right ear and 61.25 percent in the left ear, and speech discrimination results of 52 percent in the right era and 60 percent in the left ear. This constitutes Level VII hearing in the right ear and Level VI hearing in the left ear, and results in assignment of a schedular rating of 30 percent.

An initial schedular rating of 30 percent is therefore granted for the period from February 27, 2007 (the effective date of service connection), to July 25, 2011, and a staged higher schedular rating of 50 percent is granted effective from July 26, 2011, forward. As these are based on the most favorable audiological examination results for the respective time periods, the preponderance of the evidence is against higher initial schedular ratings, and further application of the benefit of the doubt rule is not warranted in determining whether still-higher schedular ratings may be assigned.

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the veteran's service-connected hearing loss disability. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The Board has assigned schedular ratings based on the most favorable audiological results of record and therefore finds that, despite the variability in the Veteran's hearing acuity, the ratings assigned reasonably describe the Veteran's disability level and symptomatology. The July 2011 VA examiner found that the Veteran's hearing impairment would result in difficulties communicating in workplace environments and in social situations, and impact his activities of daily living, due to hearing difficulty. Difficulty in hearing is directly contemplated by the stratified levels of hearing acuity in the rating schedule. As a result, referral for extraschedular rating is not warranted.

To the extent the Veteran claims additional disability due to his serviced-connected residuals of ruptured eardrums, currently diagnosed as a disorder of the Eustachian tubes, he has submitted a notice of disagreement with the noncompensable initial rating currently assigned, as will be addressed in the remand portion of this decision.


ORDER

Entitlement to a higher initial rating for bilateral hearing loss of 30 percent, and no more, is granted for the period from February 27, 2007, to July 25, 2011.

Entitlement to staged initial rating for bilateral hearing loss of 50 percent, and no more, is granted for the period from July 26, 2011, forward. 


REMAND

In a decision dated in May 2011, the Board granted the Veteran's claim for service connection for residuals of bilateral ruptured eardrums, diagnosed as chronic Eustachian tube dysfunction. 

In a rating decision dated in June 2011, the AMC assigned a noncompensable (0 percent) initial rating for "ruptured eardrums."  

To clarify, the disability for which the Board granted service connection in May 2011 is residuals of bilateral ruptured eardrums, diagnosed as chronic Eustachian tube dysfunction.

In August 2011, the AMC received a notice of disagreement with the initial rating assigned for residuals of bilateral ruptured eardrums, diagnosed as chronic Eustachian tube dysfunction. The AMC did not issue a statement of the case. The Board must therefore remand the issue for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the June 2011 rating decision that assigned a noncompensable initial rating for residuals of bilateral ruptured eardrums, diagnosed as chronic Eustachian tube dysfunction. The Veteran and his representative must be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination. 

No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


